Citation Nr: 1812228	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected residuals of a left foot injury.  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, in pertinent part, the RO denied entitlement to service connection for PTSD; granted service connection for residuals of a left foot injury and assigned an initial 20 percent rating effective from July 2, 2009; and, granted service connection for atrial fibrillation and assigned an initial 10 percent rating effective from July 2, 2009.  

The Veteran requested to appear for a Board hearing with a Veterans Law Judge (VLJ) at the RO.  See August 2012 VA Form 9.  The hearing was scheduled for November 2017; however, the Veteran subsequently withdrew his request and asked to cancel that hearing.  See November 2017 correspondence.

In September 2014 correspondence, the RO notified the Veteran that an additional dependent had been added to his award and that his payments would increase accordingly.  In September 2015, the RO received a Notice of Disagreement (NOD) with that determination, but the NOD does not specify what portion of that determination with which the Veteran disagrees.  Accordingly, the matter is referred to the RO for appropriate action.  

The issue(s) of entitlement to an initial disability rating in excess of 10 percent for the service-connected atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  According to August 2014 correspondence received by VA in September 2014, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  

2.  Since the effective date of service connection, the Veteran's service-connected left foot injury residuals include objective evidence of venous insufficiency manifested by an overall disability picture that more nearly approximates persistent edema and stasis pigmentation, but without persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 40 percent rating, but not higher, for the service-connected left foot injury residuals have been more nearly approximated since the effective date of service connection.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.71a, 4.104, Diagnostic Code(s) 5284-7120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and it is therefore dismissed.

II.  Increased Rating - Left Foot Injury

The Veteran seeks an initial disability rating in excess of 20 percent for the service-connected residuals of a left foot injury.  

At the outset, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran's service-connected residuals of a left foot injury were initially rated as 20 percent disabling pursuant to 38 C.F.R. § § 4.71a, 4.104, Diagnostic Code(s) 5284-7120.  Section 4.71a contains the schedule of ratings for the musculoskeletal system and section 4.104 contains the schedule of ratings for the cardiovascular system, including diseases of the arteries and veins.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5284 is used to rate "foot injuries, other" (foot injury residuals not identified under the eight [other] foot conditions specifically listed in 38 C.F.R. § 4.71a).  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating; and, a severe foot injury warrants a maximum 30 percent rating.  

Diagnostic Code 7120 is used to evaluate varicose veins.  Under Diagnostic Code 7121, a 10 percent rating applies when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.

According to a February 2010 VA examination report, the Veteran's foot was run over by a tractor during service.  Radiographs did not show a fracture, but the Veteran experienced excruciating pain, and began to experience a lot of pressure in the foot.  At the time of the February 2010 examination, the Veteran reported that left foot symptoms included an aching type of pain in the foot and ankle, swelling (edema), a cold feeling in the toes, stiffness, fatigability, weakness, and lack of endurance.  

On examination, edema was observed from the left mid-leg distal to the entire foot and tenderness to palpation was noted to the dorsal aspect of the foot.  The Veteran had vascular foot abnormalities of dependent rubor, nonpalpable dorsalis pedis and posterior tibial pulses, and visible varicosities to the dorsal aspect of the left foot.  Notably, the examiner observed "brawny edema" to the ankle.

A February 2010 left foot x-ray report indicated that the osseous structures appeared within normal limits; however, there was calcification noted in the region of the Achilles tendon which was thought to possibly represent calcification of the tendon itself or medial calcific sclerosis of the posterior tibial artery.  

The examiner reviewed the Veteran's private treatment records and found that lower extremity angiograms performed by a private physician confirmed crush injuries to the major arteries of the left foot with associated aneurysms.  The examiner opined that the Veteran's initial injury and resulting symptomatology/presentation was consistent with chronic regional pain syndrome, and was substantiated by the private objective findings.

In light of the foregoing medical evidence, the Board finds that the Veteran's overall disability picture is manifested by symptomatology more nearly approximating injury to the arteries/veins, rather than an orthopedic condition.  Notably, 38 C.F.R. § 4.62 addresses circulatory disturbances, and states that the circulatory disturbances, especially of the lower extremity following injury in the popliteal space, must not be overlooked, and required rating generally as phlebitis.  

38 C.F.R. § 4.104, Diagnostic Code 7121 governs ratings for post-phlebitic syndrome of any etiology, and criteria for the assignment of the various disability ratings under Diagnostic Code 7121 are identical to the criteria under Diagnostic Code 7120.  Accordingly, it is appropriate to rate the Veteran's left foot injury residuals under by analogy to varicose veins or post-phlebitic syndrome under Diagnostic Codes 7120 or 7121.  

In this case, the objective findings of edema from the mid-leg distal to the entire foot, visual varicosities, redness (dependent rubor) and tenderness to palpation are consistent with the Veteran's reported symptoms, and the Board finds that the overall disability picture more nearly approximates venous/arterial insufficiency manifested by persistent edema and stasis pigmentation, with or without intermittent ulceration.  This corresponds to a 40 percent rating under either Diagnostic Code 7120 or 7121.  Although the Veteran explained that his symptoms vary from day to day, suggesting that his edema is not constant, the Board finds that the edema is at least persistent.  Additionally, stasis pigmentation was identified and described as dependent rubor (redness) and "brawny" on examination.  

Moreover, a rating of 40 percent under Diagnostic Code 7120 or 7121 is more beneficial to the Veteran than awarding the maximum schedular rating of 30 percent under Diagnostic Code 5284.  

Neither the Veteran, nor the examiner described the service-connected left foot injury residuals as including persistent ulcerations.  No ulcerations were reported or identified at the time of the February 2010 VA examination; and, while the Veteran, in a December 2017 statement, reported that his symptoms have gotten progressively worse, he did not assert that his symptoms included ulcerations.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statement in December 2017 is consistent with the medical evidence of record, and is probative for resolving this appeal.

According to the Veteran's December 2017 statement, he competently and credibly described worsening symptoms including persistent swelling, pain while walking, tingling and numbness in his toes and occasional stabbing pain in his left foot.  While there may have been an overall worsening since the initial grant of service connection, the Board finds that when all doubt is resolved in the Veteran's favor, a 40 percent rating is warranted for the entire period covered by this claim.  As persistent ulcerations are not shown, a higher, 60 percent rating under either Diagnostic Code 7120 or 7121 is not warranted.  Likewise, a 100 percent rating is not warranted because the medical and lay evidence does not show massive board-like edema with constant pain at rest.  

Even if the Board assumes that the Veteran does experience ulcerations, neither the medical nor the lay evidence suggests that the Veteran's overall disability picture includes persistent ulcerations.  While the absence of evidence does not, by itself, warrant a negative inference, here given the February 2010 examiner's specific observations as noted above, as well as the Veteran's December 2017 competent statement of his observable symptoms, a notation or reference to persistent ulcerations would be expected in the examination report and/or the Veteran's own self-reported history if this symptom was an ongoing problem.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Accordingly, the Board finds that the criteria for the assignment of a 40 percent rating, but not a 60 percent rating, are more nearly approximated.  

Finally, the Board finds that a separate rating based on limitation of motion due to pain, swelling, etc. is not appropriate as this would result in pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Separate and distinct manifestations attributable to the same injury are not shown, and therefore compensation under different diagnostic codes is not appropriate.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Additionally, according to the Veteran's December 2017 statement, he is working.  Accordingly, a TDIU claim is not raised by the record.  


ORDER

The claim of service connection for an acquired psychiatric disorder to include PTSD is dismissed.  

An initial 40 percent rating, but not higher, for the service-connected residuals of a left foot injury is granted, subject to the laws and regulations governing the payment of monetary benefits.  




REMAND

The Veteran seeks a disability rating in excess of 10 percent for the service-connected atrial fibrillation.  

At a February 2010 VA examination, the Veteran reported that since his initial episode of atrial fibrillation, he has had attacks every 2 to 3 weeks during which he gets dizzy and short of breath.  The attacks lasted approximately one hour and reverted spontaneously.  He was not on medication at that time.  Objective testing revealed normal rhythm.  

The examiner concluded that the Veteran had paroxysmal atrial fibrillation with periods of spontaneous atrial fibrillation followed by periods of normal rhythm.  

In a December 2017 statement, the Veteran reported that his atrial fibrillation sometimes comes for days at a time, and his most recent episode lasted over 3 days.  

The Veteran's atrial fibrillation is current rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7010 which governs ratings for paroxysmal atrial fibrillation.  The next higher, and maximum schedular rating of 30 percent is assigned under Diagnostic Code 7010 when paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year is documented by ECG or Holter monitor.  

In this case, the Veteran reported in February 2010 that he has episodes two to three times per week, which would amount to numerous episodes per year, but it is not clear from the examination report as to whether his atrial fibrillation frequency is documented by ECG or Holter monitor more than four times per year; or, whether the examiner found the Veteran's self-reported history reasonable because the Veteran's atrial fibrillation symptoms were not identified by the examiner or described in the examination report.  

Moreover, it appears from the Veteran's December 2017 statement that his condition has changed since the February 2010 examination.  In that statement, the Veteran reported that his most recent episode of atrial fibrillation lasted three days.  In this regard, the, the Board notes that sustained ventricular arrhythmias are rated under Diagnostic Code 7011, and provide ratings up to 100 percent.  Given the incomplete findings in February 2010 as well as the Veteran's recent lay observations, the Board finds that a new VA examination is necessary to decide the claim, particularly because atrial fibrillation requires objective medical testing to diagnose.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records showing treatment for atrial fibrillation or other heart condition; and, with appropriate authorization, obtain any pertinent private medical records identified by the Veteran as pertinent to the claim.  

2.  Arrange for the Veteran to undergo VA heart examination, by an appropriate medical professional, at a VA medical facility.

The examiner should review the record, and identify the nature and severity of all current heart manifestations, to include the frequency of intermittent (paroxysmal) cardiac arrhythmias and whether they have occurred more than four times per year as documented by ECG or Holter monitor.  The examiner should comment on how often the Veteran wears an ECG or Holter monitor and, if not on a daily basis, whether it can reasonably be determined that the Veteran has experienced more than four episodes per year of atrial fibrillation that would be shown on ECG or Holter monitor if those tests were conducted.  In this regard, the examiner should consider the Veteran's statements as to his observable symptoms and indicate whether his self-reported history reasonably describes symptoms of atrial fibrillation.  (The examiner is directed to the February 2010 VA examination report which notes the Veteran's self-reported history of atrial fibrillation episodes 2 to 3 times per week).  The examiner should also determine whether the Veteran's service-connected heart disability is manifested by sustained ventricular arrhythmias (see December 2017 statement from the Veteran that his atrial fibrillation can last up to three days at a time), and if so, appropriate testing should be conducted to determine the METs workload, the severity of any left ventricular dysfunction, whether there is objective evidence of cardiac hypertrophy or dilatation, and/or whether there are any other symptoms or treatment associated with the service-connected disability.  In this regard, if more than one heart condition is identified, the examiner should opine as to whether the symptoms attributable to the service-connected atrial fibrillation can be satisfactorily disassociated from any non-service-connected symptomatology.  All opinions should be accompanied by a complete rationale.  

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


